Title: From George Washington to Captain William Galvan, 11 March 1779
From: Washington, George
To: Galvan, William


Sir,
Head Quarters Middle Brook March 11th 1779
While I was in Philadelphia, I received your letter accompanying a “scheme of instruction” which you propose for the Armerican infantry—I have since received your other letter of the 9th of last month on the same subject. I have attentively considered your work and find it to be a work of merit, framed on principles corresponding with those of the most approved systems of tactics—But I do not perceive any utility that could be derived from encouraging the competition you seem to desire between you and the Gentleman who has already been appointed to superintend the instruction of the army. The specimens he has given of his zeal and knowlege intitle him to my confidence; and he has just prepared a plan of regulations which have received my approbation, These appear also to be founded on the best principles simplified and accommodated to the particular situation of our service. ⟨You⟩r manuscript and letter to Congress are returned herewith. I am with great consideration Sir Your most Obed. serv.